DETAILED ACTION
Claims 2-21 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 2-21, under Step 2A claims 2-21 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 2 as representative, claim 2 recites: A method for facilitating online discovery and purchases of a set of items, the method comprising: providing a decision organizer tool to a user, the decision organizer tool operating at a user terminal; accessing a first online store associated with a first entity; based at least in part on a first user input from the user, selecting a first item from the first online store; generating, at the decision organizer tool, a first icon representative of the first item; accessing a second online store associated with a second entity while maintaining the first icon at the decision organizer tool; selecting a second item from the second online store; generating, at the decision organizer tool, a second icon representative of the second item; and providing a single purchase protocol to the user to purchase the set of items represented by icons at the decision organizer tool.
    
                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to organize and manage decisions (Specification ¶0002). Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 2 recites additional elements, including a user terminal. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 2 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 2 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 2 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 2 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 3-17 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 2. Thus, each of claims 3-17 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 3-17 do not set forth further additional elements. Considered both individually and as a whole, claims 3-17 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 3-17 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 18-21 are parallel, i.e. recite similar concepts and elements, to claims 2-17, analyzed above, and the same rationale is applied.
In view of the above, claims 2-21 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claims 20-21 are further rejected under 35 U.S.C. §101 as directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer program product, and referenced in ¶0011 of the specification, that can include “signals” and “carrier waves.”  Signals are not a statutory type of storage media.  In order to overcome this rejection, the Office recommends amending the claims so that they only recite tangible, non-transitory media.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dollens, US PG Pub 2014/0052549 A1 (hereafter “Dollens”), in view of Bhambri et al., US PG Pub 2009/0171847 A2 (hereafter “Bhambri”).

Regarding claim 2, Dollens teaches a method for facilitating online discovery and purchases of a set of items, the method comprising: 
providing a decision organizer tool to a user, the decision organizer tool operating at a user terminal (¶¶0043 and 0161-0165); 
accessing a first online store associated with a first entity (¶¶0110-0120); 
based at least in part on a first user input from the user, selecting a first item from the first online store (¶¶0150-0152); 
generating, at the decision organizer tool, a first icon representative of the first item (¶¶0143-0147); 
accessing a second online store associated with a second entity while maintaining the first icon at the decision organizer tool (¶0134); 
selecting a second item from the second online store (¶¶0161-0167); 
generating, at the decision organizer tool, a second icon representative of the second item (¶¶0152-0156). 
Dollens does not teach providing a single purchase protocol to the user to purchase the set of items represented by icons at the decision organizer tool. Bhambri teaches a multi-merchant purchasing environment including the known technique providing a single purchase protocol to the user to purchase the set of items represented by icons at the decision organizer tool (¶0077). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollens, to include a single purchase protocol for purchasing from multiple stores as taught by Bhambri , in order to “provide a better online shopping experience for consumers,” as suggested by Bhambri (¶0007).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bhambri, the results of the combination were predictable.

Regarding claim 3, Dollens in view of Bhambri teaches the method of claim 2, wherein the first icon remains displayed to the user, at the decision organizer tool, while the second online store is being accessed (Dollens ¶¶0131-0134). 

Regarding claim 4, Dollens in view of Bhambri teaches the method of claim 2, wherein the first entity is a first retailer, and wherein the second entity is a second retailer different from the first retailer (Dollens ¶¶0110-0120 and 0134).

Regarding claim 5, Dollens in view of Bhambri teaches the method of claim 2, wherein the decision organizer tool is configured to run concurrently with a web browser at the user terminal, and where the first online store is accessed via the web browser (Dollens ¶¶0042, 0052, 0179, and 0183). 

Regarding claim 6, Dollens in view of Bhambri teaches the method of claim 2, wherein the decision organizer tool is embedded in a web browser operating at the user terminal, and wherein the first online store is accessed via the web browser (Dollens ¶¶0042, 0052, 0179, and 0183).

Regarding claim 7, Dollens in view of Bhambri teaches the method of claim 6, wherein the decision organizer tool is displayed at the user terminal as a floating window independent from the web browser (Dollens ¶0042).

Regarding claim 8, Dollens in view of Bhambri teaches the method of claim 7, wherein the first icon is stored in the floating window (Dollens ¶0143).

Regarding claim 9, Dollens in view of Bhambri teaches the method of claim 2, further comprising: based at least in part on the selecting the first item from the first online store, automatically identify one or more alternatives or substitutions of the first item; and displaying the one or more alternatives or substitutions of the first item to the user (Dollens ¶¶0138-0141).

Regarding claim 10, Dollens in view of Bhambri teaches the method of claim 9, wherein the one or more alternatives or substitutions are from the first online store associated with the first entity (Dollens ¶¶0138-0141).

Regarding claim 11, Dollens in view of Bhambri teaches the method of claim 9, wherein the one or more alternatives or substitutions are from a third online store associated with a third entity that is different from the first entity and the second entity (Dollens ¶¶0128, 0134. and 0138-0141).

Regarding claim 12, Dollens in view of Bhambri teaches the method of claim 9, wherein displaying the one or more alternatives or substitutions of the first item to the user includes: generating, at the decision organizer tool, one or more additional icons, each icon being associated with a corresponding alternative; and providing an indicium to the user linking the first icon to the one or more additional icons (Dollens ¶¶0143-0147).

Regarding claim 13, Dollens in view of Bhambri teaches the method of claim 9, wherein the one or more alternatives or substitutions of the first item are displayed to the user in a temporary fashion (Dollens ¶¶0138-0141). 

Regarding claim 14, Dollens in view of Bhambri teaches the method of claim 9, wherein the identifying the one or more alternatives or substitutions of the first item includes automatically accessing a plurality of online stores to verify a best purchase option for the user (Dollens ¶¶0138-0141).

Regarding claim 15, Dollens in view of Bhambri teaches the method of claim 14, wherein the verifying the best purchase option includes identifying which online store is offering the first item at the lowest price among the plurality of online stores (Dollens ¶0171).

Regarding claim 16, Dollens in view of Bhambri teaches the method of claim 2, further comprising: based at least in part on the selecting the first item from the first online store, automatically identify one or more complementary items to the first item; and displaying the one or more complementary items to the user (Dollens ¶¶0138-0141).

Regarding claim 17, Dollens in view of Bhambri teaches the method of claim 2, further comprising generating the decision organizer tool on graphical user interface at the user terminal (Dollens ¶¶0042 and 0151).

Regarding claims 18-21, all of the limitations in claims 18-21 are closely parallel to the limitations of method claims 2-17, analyzed above, and are rejected on the same bases.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al., US PG Pub 2012/0006891 A1, teaches facilitating mobile device payments using product code scanning.
Bullock, US PG Pub 2010/0332337 A1, teaches a universal one-click online payment method and system.
Non-patent literature Huang, Yu-Lun, Shiuh-Pyng Shieh, and Fu-Shen Ho teaches a generic electronic payment model supporting multiple merchant transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625